                  Case 1:07-cr-00124-SPW Document 196 Filed 03/22/21 Page 1 of 4



 VICTORIA L. FRANCIS
 Assistant U.S. Attorney
 U.S. Attorney's Office
 2601 Second Avenue North, Suite 3200
 Billings, MX 59101
 Phone: 406-247-4633
 FAX:(406)657-6058
 E-mail: yictoria.francis@usdoi.gov

 ATTORNEY FOR PLAINTIFF
 United States of America




                                 IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF MONTANA
                                                             BILLINGS DIVISION


   UNITED STATES OF AMERICA,
                                                                                         CR 07-124-BLG-SPW
                                   Plaintiff,

               vs.

                                                                                         AGREED FINAL ORDER IN
   VALERIE PENA,                                                                         GARNISHMENT


                                   Defendant,

   DOUBLE TREE HILTON,

                                   Garnishee.




             The parties, the United States of America, the judgment defendant, and the

gamishee defendant, agree and stipulate as follows:




S \#2 Civil Asset Forieitiifes\f-LU\Pena. Vslerie^AQreed Final Order ol Gamishmentdocx   1
Case 1:07-cr-00124-SPW Document 196 Filed 03/22/21 Page 2 of 4
Case 1:07-cr-00124-SPW Document 196 Filed 03/22/21 Page 3 of 4
Case 1:07-cr-00124-SPW Document 196 Filed 03/22/21 Page 4 of 4
